DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5,7,10,12-13,16-17,19,23-25,27,29,32,34 and 38-39, filed 01 April 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 34, the 35 U.S.C. 112 rejection is maintained.  The term itself “greater artistic freedom” is still relative, even with the claim amendment.  There’s no clear definition of what templates being “greater artistic freedom” over another templates.  One of ordinary skill in the art would consider a blank template to be “greater artistic freedom” for drawing a desired art as another ordinary skill in the art would consider a template with premade drawings to be “greater artistic freedom”.  The term “greater artistic freedom” must be clearly defined, if possible, on how one of ordinary skill in the art would be able to clearly determine a template with guidance content provides “greater artistic freedom”.  
The claim objections have been withdrawn.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “greater artistic freedom” in claim 34 is a relative term which renders the claim indefinite. The term “greater artistic freedom” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The original specification discloses “greater degrees of artistic freedom” as “more free drawing of animation content” throughout a booklet (page 16, lines 1 – 5).  This definitions/explanations does not provide one of ordinary skill in the art on how to know what properties/attributes is consider a greater degrees of artistic freedom, a lesser degrees of artistic freedom, and even a normal degree of artistic freedom in general.  Thus claim 34 is rejected under 35 U.S.C. 112(b) as being indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 7, 10, 12, 13, 16, 17, 19, 23 – 25, 27, 29, 32, 34, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranganathan (US 8,350,858).  
Regarding independent claim 1, Ranganathan teaches an animation template, comprising: 
a substrate configured for receiving progressively changing content from a user (column 7, lines 30 – 34 and Figure 4: Viewing Area 410 holding Synchronization Shading Map 440); 
a foundation arranged on the substrate and defining a series of juxtaposed active content positions configured to guide a user in the spatial placement of the progressively changing active content (column 7, lines 34 – 38 and Figure 4: the time at which each particular region in the illustrated collection of regions 420 begins playing an animation object assigned to that particular region depends on the intensity of the shade assigned to it by synchronization shading map 440); 
a template information feature arranged on the substrate and configured for providing template information to a computing system (column 7, lines 34 – 38 and Figure 4: the time at which each particular region in the illustrated collection of regions 420 begins playing an animation object assigned to that particular region depends on the intensity of the shade assigned to it by synchronization shading map 440).

Regarding dependent claim 2, Ranganathan teaches an auxiliary control feature configured to allow a user to provide presentation information to the computing system (Figure 12: Playing-Time Duration Field 1280 and Duration Difference Field 1270 Between Consecutive Shades).

Regarding dependent claim 3, Ranganathan teaches wherein the presentation information is speed (Figure 12: Playing-Time Duration Field 1280 and Duration Difference Field 1270 Between Consecutive Shades).

Regarding dependent claim 5, Ranganathan teaches wherein the auxiliary control feature includes a series of selection options (Figure 13).

Regarding dependent claim 7, Ranganathan teaches wherein the foundation further defines at least one still content position configured to guide a user in the spatial placement of still content (Figure 7: Painting Tool 750 for placement of shade intensities).

Regarding dependent claim 10, Ranganathan teaches wherein the template information feature comprises a fiducial (column 15, lines 16 – 23: Viewing Area 1510 comprising a Plurality of Regions 1520 of playing a variety type of animations).

Regarding dependent claim 12, Ranganathan teaches wherein the fiducial is configured to convey data (column 15, lines 16 – 23: Viewing Area 1510 comprising a Plurality of Regions 1520 of playing a variety type of animations).

Regarding dependent claim 13, Ranganathan teaches wherein the data defines a template type (column 15, lines 16 – 23: Viewing Area 1510 comprising a Plurality of Regions 1520 of playing a variety type of animations).

Regarding dependent claim 16, Ranganathan teaches wherein the data comprises a location of an auxiliary control feature configured to allow a user to provide presentation information to the computing system (column 15, lines 16 – 23: Viewing Area 1510 comprising a Plurality of Regions 1520 of playing a variety type of animations, and during their playing, the illustrated animation objects variously represent particles in motion, fractal geometric patterns, pulsing light, twinkling stars, clouds in motion, falling snow, falling rain, people playing ball, a repeating pattern, and a moving bird whose singing is audible).

Regarding dependent claim 17, Ranganathan teaches wherein the data includes a location and type of a still position (column 15, lines 16 – 23: Viewing Area 1510 comprising a Plurality of Regions 1520 of playing a variety type of animations, and during their playing, the illustrated animation objects variously represent particles in motion, fractal geometric patterns, pulsing light, twinkling stars, clouds in motion, falling snow, falling rain, people playing ball, a repeating pattern, and a moving bird whose singing is audible).

Regarding dependent claim 19, Ranganathan teaches guidance content in the series of juxtaposed active content positions (Figure 14C: shades of intestines are marked with numbers).

Regarding independent claim 23, Ranganathan teaches a method of creating an animation, comprising: 
receiving or selecting a template having a series of juxtaposed active content positions for receiving progressively changing content (column 7, lines 30 – 34 and Figure 4: Viewing Area 410 holding Synchronization Shading Map 440); 
providing progressively changing content in the series of juxtaposed active content positions (column 7, lines 34 – 38 and Figure 4: the time at which each particular region in the illustrated collection of regions 420 begins playing an animation object assigned to that particular region depends on the intensity of the shade assigned to it by synchronization shading map 440); 
capturing an image of the template (column 8, lines 37 – 39 and Figure 5: synchronization shading map module 500 may supply one or more synchronization shading maps to playing module 520); 
directing processing of the image to generate an animation (column 9, lines 1 – 7 and Figure 5: Playing module 520 receive animation object maps from animation object map module 510, and it may receive synchronization shading maps from synchronization shading map module 500); and 
running and viewing the resulting animation (column 9, lines 1 – 7: playing module 520 may begin playing, within each region of a plurality of regions of a viewing area, an animation object assigned to the region by an animation object map).

Regarding dependent claim 24, Ranganathan teaches indicating a control setting via an auxiliary control feature of the template (Figure 12: Playing-Time Duration Field 1280 and Duration Difference Field 1270 Between Consecutive Shades).

Regarding dependent claim 25, Ranganathan teaches wherein indicating a control setting comprises selecting a speed (Figure 12: Playing-Time Duration Field 1280 and Duration Difference Field 1270 Between Consecutive Shades).

Regarding dependent claim 27, Ranganathan teaches wherein indicating a control setting comprises selecting a visual effect (column 15, lines 16 – 23: Viewing Area 1510 comprising a Plurality of Regions 1520 of playing a variety type of animations, and during their playing, the illustrated animation objects variously represent particles in motion, fractal geometric patterns, pulsing light, twinkling stars, clouds in motion, falling snow, falling rain, people playing ball, a repeating pattern, and a moving bird whose singing is audible).

Regarding dependent claim 29, Ranganathan teaches wherein the template comprises at least one still content position, the method further comprising providing still content in the at least one still content position (Figure 3: each regions R1-R10 having a background color).

Regarding dependent claim 32, Ranganathan teaches wherein the template provides guidance content and providing animation content comprises providing content according to the guidance (Figure 14C: shades of intestines are marked with numbers).

Regarding dependent claim 34, Ranganathan teaches repeating the method, wherein receiving or selecting a template comprises selecting a template with guidance content providing greater artistic freedom than the template selection when the method was first performed (column 15, lines 16 – 23: Viewing Area 1510 comprising a Plurality of Regions 1520 of playing a variety type of animations, and during their playing, the illustrated animation objects variously represent particles in motion, fractal geometric patterns, pulsing light, twinkling stars, clouds in motion, falling snow, falling rain, people playing ball, a repeating pattern, and a moving bird whose singing is audible).  

Regarding independent claim 38, Ranganathan teaches method for creating an animation, the method comprising: 
receiving an image of a template (column 7, lines 30 – 34 and Figure 4: Viewing Area 410 holding Synchronization Shading Map 440), the template having a foundation defining a spatial placement of a series of juxtaposed active content positions having user-provided content therein (column 7, lines 34 – 38 and Figure 4: the time at which each particular region in the illustrated collection of regions 420 begins playing an animation object assigned to that particular region depends on the intensity of the shade assigned to it by synchronization shading map 440); 
detecting an identifier within the image using an identifier detector and using the identifier to define a boundary of a portion of the image to be used to generate an animation (column 8, lines 52 – 60: interface 530 may allow control of the size and type of synchronization shading maps being created); 
processing the image with a compiler, to compile an animation by arranging, in time, the user-provided content based on the spatial placement (column 9, lines 1 – 7 and Figure 5: Playing module 520 receive animation object maps from animation object map module 510, and it may receive synchronization shading maps from synchronization shading map module 500); and 
outputting the compiled animation (column 9, lines 1 – 7: playing module 520 may begin playing, within each region of a plurality of regions of a viewing area, an animation object assigned to the region by an animation object map).

Regarding dependent claim 39, Ranganathan teaches wherein receiving an image comprises receiving no more than a single image (column 8, lines 37 – 39 and Figure 5: synchronization shading map module 500 may supply one or more synchronization shading maps to playing module 520).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612